[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER OF COURT ON MOTION FOR DISCLOSURE OF ASSETS #111
The plaintiff's Application for Prejudgment Remedy dated March 23, 1994 was previously granted by the court in the amount of $9,000. The plaintiff now moves pursuant to Practice Book § 230A for disclosure of the defendant's assets sufficient to satisfy any attachment order that may be granted. Counsel for defendant appeared at Short Calendar argument and presented both plaintiff's counsel and the Court with a $10,000 Certificate of Deposit of Derby Savings Bank numbered 24042939. The one-year Certificate lists an issue date of August 12, 1994, and is in the name of defendant David Kaye. This Court is satisfied that the amount of the existing prejudgment remedy is sufficient under the circumstances of this case and hereby orders that the aforementioned Certificate of Deposit be held by defendant's counsel as an escrow agent appointed by this court. The Certificate of Deposit is to be held until further order of this court.
The plaintiff's motion for disclosure of assets is therefore denied.
ARENA, J. CT Page 8201